    Case: 1:18-cr-00048 Document #: 116 Filed: 11/16/18 Page 1 of 3 PageID #:313




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

------------------------------------------------------x
                                                      :
UNITED STATES OF AMERICA                              :
                                                      :   No. 18 CR 48
         v.                                           :
                                                      :
EDWARD BASES and JOHN PACILIO                         :   Judge John Z. Lee
                                                      :
------------------------------------------------------x

                             DEFENDANT EDWARD BASES’ MOTION
                                  TO DISMISS INDICTMENT

        Defendant Edward Bases, through his counsel Finn Dixon & Herling LLP and Salvatore

Prescott & Porter, PLLC, respectfully moves to dismiss Counts One and Two of the indictment,

and states as follows:

                 1.       The government indicted defendant Edward Bases, charging him with

conspiracy to commit wire fraud and commodities fraud (Count One), and with commodities fraud

(Count Two). Docket No. 66.

                 2.       Mr. Bases moves to dismiss Counts One and Two of the indictment,

pursuant to Federal Rule of Criminal Procedure 12, because: (i) they do not state an offense as a

matter of law, (ii) they violate fair-notice principles, and (iii) the time period alleged in Count Two

violates the applicable statute of limitations.

                 3.       Mr. Bases submits a memorandum of law supporting his motion and

requests the opportunity for oral argument.
   Case: 1:18-cr-00048 Document #: 116 Filed: 11/16/18 Page 2 of 3 PageID #:314




Dated: November 16, 2018             Respectfully submitted,

                                     Finn Dixon & Herling LLP

                                     By: /s/ Alfred U. Pavlis
                                     Alfred U. Pavlis
                                     Andrew M. Calamari
                                     Six Landmark Square
                                     Stamford, CT 06901-2704
                                     (203) 325-5000
                                     apavlis@fdh.com

                                     Salvatore Prescott & Porter PLLC

                                     By: /s/ Julie B. Porter
                                     Julie B. Porter
                                     1010 Davis Street
                                     Evanston, IL 60201
                                     (312) 283-5711
                                     porter@spplawyers.com

                                     Counsel for Defendant Edward Bases




                                        2
    Case: 1:18-cr-00048 Document #: 116 Filed: 11/16/18 Page 3 of 3 PageID #:315




                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 16, 2018, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system, which will provide notice of the filing to

counsel for the Plaintiff.

                                              By: /s/ Julie B. Porter
                                                  Julie B. Porter




                                                 3
